Citation Nr: 1813666	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran withdrew his request for a hearing in written correspondence dated December 2014; therefore, there is no hearing request before the Board.


FINDING OF FACT

The Veteran's PTSD manifested to a degree of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107; 8 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

The Veteran's PTSD has been evaluated as 30 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the General Rating Formula, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16  Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32.  

Scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers on the GAF scale reflect more severe symptoms; higher numbers reflect less severe symptoms.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, the evidence shows that the Veteran received a VA examination in November 2011.  The Veteran reported being married for 39 years and that their relationship is "okay."  He further reported that his relationship with his children is "not too bad," and that he and his son go fishing a lot together.  He reported that he sees his son weekly and his daughter monthly.  The Veteran noted that he is a loner and that he hangs out with his son more than anybody else, but his use of free time involves going fishing and working in his garden when the weather warms.  He further reported that he is socially withdrawn and has diminished interest in significant activities.  The Veteran also reported being able to do all activities of daily living (ADLs) such as bathing and brushing his teeth daily, shaving every other day, and not necessitating help with toileting or dressing.  

Occupationally, the Veteran reported that he graduated from high school, and post-military, he received several college credits and gained a certificate in mechanical dentistry school.  The Veteran worked a total of approximately 40 years as a dental technician and has been unemployed since August 2011 after being laid off.  The Veteran noted that he does not believe his PTSD interferes with his employment functioning.  

The Veteran reported having symptoms of nightmares a couple of days a week, accompanied by cold sweats where he wakes with the sheets soaked.  He further reported having flashbacks of his experiences in Vietnam which are triggered by the stress of not working, sudden loud noises, cars backfiring, and his daughter doing two tours in Afghanistan.  The Veteran also reported avoiding activities, places, or people that remind him of his military trauma such as veteran's organizations and military events.  The Veteran denied auditory hallucinations, delusional functioning, and suicidal/homicidal ideation, intent, or plan.

The examiner noted PTSD symptoms of difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startled response.  The examiner further noted that the Veteran did not exhibit impairment in thought process or communication, but that the Veteran had some difficulty concentrating, specifically with the serial 7s and spelling a five letter word backwards.  The examiner further noted that the Veteran made good eye contact, was cooperative, and pleasant throughout the exam.  The Veteran was tearful when speaking about his stressors, his mood appeared depressed, his judgment and insight were good, speech and memory functioning was within normal limits, and he did not evidence any intrusive thoughts or compulsive behaviors.  The examiner diagnosed the Veteran with PTSD, moderate in severity and chronic, and alcohol dependence, secondary to his PTSD.  The examiner further found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In a November 2011 assessment with the Vet Center, the Veteran reported having feelings of hopelessness, sadness and despair.  He further reported a loss of appetite, sleeping approximately three to four hours on several nights, and no motivation or interest in things he used to enjoy doing, like fishing and house maintenance.  The Veteran reported drinking about one gallon of wine per week and having night sweats and nightmares a couple of times per week for the past two years.  The examiner noted that the Veteran exhibited logical, linear, and goal-directed thought processes.  Thought content was devoid of any psychotic material.  Concentration and focus were within normal limits, and the Veteran's mood was sad and despairing.  Long-term memory was impaired, but short-term memory was intact.  

In February 2012, the Veteran established care at the Gloucester CBOC.  He received an initial psychiatric evaluation in April 2012.  The Veteran complained of problems sleeping and concentrating, and that he "gets stressed out over things."  The Veteran reported feeling down a few days per week, but that it doesn't last all day, and drinking alcohol helps it pass.  The Veteran further reported feeling down since his daughter deployed to Afghanistan, and feeling nervous and tense a couple of days a week with worry about finances.  The Veteran also reported irritability, but infrequent panic attacks and infrequent low frustration and tolerance.  He denied appetite changes, but noted poor sleep, ruminations, worrying, and hypervigilance.  He further reported having nightmares about once per week, but noted that his nightmares were more frequent upon his initial return from Vietnam, but that they faded when he started working.  He reported that his nightmares started again when his daughter went to Afghanistan.  The Veteran reported that he has intrusive thoughts and avoidance of reminders and crowds, and that he has occasional flashbacks caused by smells, such as when he sweats a lot or when he's around a lot of dust or dirt.  Other reported symptoms by the Veteran included the tendency to isolate, being easily startled, and he endorsed feelings of worthlessness and guilt, primarily related to his lack of employment.  He denied hopelessness, suicidal/homicidal ideation intent or plan, and hallucinations, but noted that he drinks two gallons of wine per week because it helps him to relax.

The examiner noted mild anhedonia as the Veteran reported that he enjoys fishing and working in the garden.  The examiner also noted that the Veteran was appropriately attired, he was cooperative, made good eye contact, and was tearful in discussion.  The Veteran's mood appeared stressed, affect was mildly constricted, thought process linear, and insight and judgement was fair.  The examiner noted that the Veteran had recently started individual therapy, and educational PTSD classes, after which he would start group therapy, and diagnosed the Veteran with PTSD, alcohol abuse r/o dependence, insomnia.  The examiner recommended a trial of Zoloft for depressive symptoms and trazodone for insomnia, and advised the Veteran not to mix the medications with alcohol.  

In an October 2012 follow-up mental health visit, the Veteran reported that he continues to have good days and bad days though he has more good days now.  He has a couple of "bad days" per week which he describes as feeling down, and noted that the Zoloft has helped significantly with anxiety and reported not having much anxiety.  The Veteran reported that his concentration varies, which he states is partially related to his difficulty hearing and that he is awaiting hearing aids.  He denied any changes in his appetite, and reported that his sleep has improved since using his CPAP machine.  He denied suicidal/homicidal intent or plan, and that he has cut down further on alcohol to a couple of days on the weekend, less than one gallon over the week. 

In December 2012, the Veteran reported having stress related to his concern about his daughter-in-law's prescription drug problem, but that his mood is good most of the time.  He further reported feeling down 1 to 2 times per week, and that he has a little anxiety due to "waiting on my claim."  The Veteran also reported continued problems with concentration and denied appetite changes.  The examiner noted that the Veteran was alert and oriented to person and place.  He was appropriately attired and cooperative with the exam.  The Veteran made good eye contact, speech was normal, no psychomotor agitation or retardation was evident.  The examiner further noted that the Veteran's mood was euthymic, affect was full, and thought process was linear.  The Veteran denied suicidal/homicidal intent or plan, and no delusions were evident.  The examiner encouraged the Veteran to stop drinking and to continue with his current medication regimen.

In March 2013 the Veteran reported some improvement with the increased dose of Zoloft, and that his wife has noticed improvement.  He further reported persistent familial stress, but that he is less depressed, and his depressed mood only occurs when involved in familial stress.  The Veteran noted that he enjoys spending time with his family and new grandchild, and that sleep is "not too bad," concentration varies, and he denied nightmares, hallucinations, and suicidal/homicidal intent or plan.  The Veteran noted that his drinking has reduced to two standard bottles of wine per week.  

In a May 2013 mental health follow-up visit, the Veteran denied having a depressed or anxious mood except when he thinks about his VA claims process.  He reported that he handles family stress a little better, though he continues to worry about his grandkids.  He also reported that he still has hypervigilance, his concentration varies, and sleep is "not bad."  He further denied a change in appetite, recent nightmares, flashbacks, hallucinations, and suicidal/homicidal ideation, intent or plan.  

In an April 2014 Mental Health Outpatient Note, the Veteran reported "feeling down" and worried about moving to Florida and waiting on his son.  He reported going through the trauma course for PTSD and that it's stressful, but sometimes calm by the time he leaves the session.  The Veteran noted spikes in anxiety, but not panic attack level, and always feeling on guard.  He reported infrequent nightmares, concentration is difficult, and intrusive recollections lately with the trauma course.  He denied suicidal/homicidal ideation, intent or plan, and noted that he drinks only four glasses of wine on the weekends.  The examiner noted that the Veteran's PTSD was stable.

In June 2014 during a mental health follow-up, the Veteran reported looking forward to moving to Florida and noted occasional panic type symptoms, frustration and anxiety with the process of moving which included selling his house, getting the house ready, and selling his son's home.  The Veteran reported still continuing the trauma class which he noted was difficult lately as they progressed further, and that he has a down mood sometimes with memories from Vietnam.  He noted being worried about "how everything is going to get done," and that his depressed mood is transient.

He further reported that he enjoys seeing his grandkids, energy level is a "little better," sleep "not too bad," and that he is more active around the house.  He described nightmares as "little one," avoids recollections, and continues to check the perimeter of his home with his dog.  The Veteran maintained continued difficulty with concentration, denied appetite disturbance, and suicidal/homicidal ideation, intent or plan.  He further reported not having had a drink for about the past month, explaining that he became intoxicated on his birthday and fell, and his wife told him he had to stop drinking.  The examiner noted that the Veteran's PTSD was stable. 

In July 2014, the Veteran received another VA examination.  The Veteran reported being married for over 30 years and described their relationship as "not too bad."  He further reported lowered frustration to tolerance and irritability and difficulties concentrating.  The Veteran noted that since he stopped working, his unoccupied time has resulted in increased intrusive memories, which has easily triggered him to isolate.  Socially, the Veteran denied any close relationships except for his wife and son, and that he rarely leaves home to socialize due to difficulties with crowds and hypervigilance/hyper-alertness in public places.  He enjoys fishing, but noted that he has not had much time to do so, and has been spending his time watching TV and doing work around the house.  The Veteran also reported more excessive alcohol use from 2011 until he stopped drinking approximately two months ago.  He reported drinking six to eight glasses of wine daily and occasionally binge-drinking that resulted in intoxications approximately twice a month.  He further explained that he used alcohol to cope with the stressor of losing his job, poor mood, and a sense of hopelessness over his difficulties.  

The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner further noted disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found that the Veteran's behavior was appropriate, thought process was logical and goal-directed, and thought content was devoid of
hallucinations or apparent delusions.  In addition, there was no evidence of any psychotic thinking, the Veteran's mood was dysphoric, affect was congruent with his mood, and he denied suicidal and/or homicidal ideation.  The examiner ultimately found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, and diagnosed the Veteran with PTSD, and alcohol use disorder currently in remission.  The examiner further found that the Veteran's alcohol use disorder is at least as likely as not associated with PTSD.

Based on the evidence of record, the Board finds that the preponderance of evidence weighs in favor of granting the claim, and a 50 percent disability rating is warranted.  

The Board notes that in his November 2011 examination, the Veteran reported having nightmares and flashbacks; however, the Veteran noted that he has nightmares a couple of days a week and his flashbacks are triggered by the stress of not working, loud noises, and his daughter's deployment.  After examining the Veteran, the examiner diagnosed the Veteran with PTSD describing it as "moderate in severity and chronic."  Further, in April 2012, the Veteran reported having nightmares once per week, and occasional flashbacks caused by smells.  He further reported having "more good days" than bad, and that his medication has helped with anxiety.  In May 2013, the Veteran denied having nightmares, flashbacks, and hallucinations, and in April 2014, the Veteran reported having infrequent nightmares, spikes in anxiety, but not panic attack level.  In addition, the Veteran has consistently denied delusional functioning, hallucinations, and suicidal/homicidal ideations.

With regard to social impairment, the Veteran contends that he is socially withdrawn; however, the evidence shows that the Veteran has been married for 39 years and that he maintains a relationship with his son, daughter, and grandchildren.  The Veteran has also acted as a caregiver for his grandchildren.  Moreover, the Veteran spends time fishing with his son and working in his garden.  

Occupationally, the evidence shows that the Veteran's PTSD did not significantly impair his ability to maintain employment as the Veteran was employed as a dental technician for 30+ years, and only stopped working due to being laid off in 2011.  In a February 2012 Primary Care Note, the Veteran reported being unemployed due to arthritis and PTSD; however, in his October 2011 Vet Center assessment, he reported being laid off due to arthritis in his hands, and in his July 2014 VA examination, the Veteran reported that he was laid off due to a lack of work.  He further reported his difficulties with concentrating impaired his performance, and that he argued with owners and supervisors.  Nonetheless, the Veteran maintained employment for 30+ years and there is no evidence to suggest that his PTSD symptoms interfered significantly with his occupational ability. This is supported by his statement during his November 2011 examination that his PTSD does not interfere with his employment functioning, and that he has never been terminated.

The evidence also shows that the Veteran attributed many of his symptoms to other areas of his life as opposed to his military trauma.  As mentioned above, the Veteran reported that his flashbacks are triggered by the stress of not working, loud noises, and his daughter's deployment.  In April 2012, he attributed his feelings of worthlessness and guilt due to being unemployed, and nervousness and tenseness due to worry about finances.  Likewise, in October 2012, the Veteran reported his concentration varies due to his impaired hearing, and that his sleep improved from using his CPAP machine.  In December 2012, he noted stress due to his daughter-in-law's prescription drug problem, and in March 2013 he reported being depressed due to familial concerns.  Subsequently in May 2013, he reported being depressed or anxious due to his VA claims process.  In April 2014, the Veteran reported "feeling down" and worried about moving to Florida, and subsequently in June 2014, he reported having occasional panic type symptoms, frustration, and anxiety with the moving process.  

The Board recognizes that although the Veteran's symptoms are transient, moderate, and are not of the severity, frequency, or duration that may cause social and occupational impairment with deficiencies in most areas or total social and occupational impairment; they do have some impact in the Veteran's ability to function occupationally and socially.  In determining the appropriate rating, the Board takes note of the findings of the November 2011 VA examiner who noted symptoms of difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startled response, and found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency, indicative of mild symptoms and a corresponding 30 percent rating.    Additionally, while being treated at the Vet Center, the examiner noted symptoms of irritability, sleep difficulties, difficulty concentrating, memory impairment, poor impulse control, and compulsive behaviors.  This examiner found that the Veteran exhibited occupational and social impairment of reduced reliability.  Moreover, the Veteran's July 2014 examiner found that the Veteran exhibited occupational and social impairment with reduced reliability, indicative of a 50 percent disability rating.  Therefore, in weighing the evidence, the Board finds that aside from the November 2011 examiner's finding of occupational and social impairment with occasional decrease in work efficiency, the remaining medical opinions are probative in that they are consistent in finding that the Veteran exhibited moderate symptoms causing social and occupational impairment of reduced reliability.  

The Board recognizes that the Veteran had a GAF score of 50 in November 2011, and 42 shortly thereafter during his Vet Center treatment, indicative of serious symptoms.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  Given the clinical evidence and symptomatology reported and discussed above, the Board finds that overall evidence supports a 50 percent rating but no higher despite the reported seriousness of the GAF scores.

The Board also notes that in March 2012, the Veteran scored a 58 on his PCL which measures PTSD symptoms, and scores greater than 50 are considered severe; however, as with the GAF scores, the Board finds that the evidence of record preponderates against this isolated piece of evidence.  Moreover, the Board observes that the July 2014 examiner noted that the Veteran and his wife initially over-endorsed symptoms to initial questioning which challenges the consistency and validity of the Veteran's reported symptoms throughout the period on appeal.  

A rating greater than 50 percent is not warranted as the evidence does not show that the Veteran's PTSD symptoms are of such severity, frequency, or duration that they equate to occupational and social impairment with deficiencies in most areas such as school, family relations, work, mood, judgment or thinking, or total occupational and social impairment.  Rather, the Veteran's reported symptoms of being socially withdrawn, nightmares, flashbacks, avoidance, depressed mood, hypervigilance, and the inability to concentrate have been transient and considered as moderate during the appeal period.  The evidence fails to demonstrate impairment of thinking or judgment, or that his psychiatric problems impacted his ability to work or attend school. In fact, in 201, he denied that his psychiatric condition impacted his work. Overall, his family relations have been good during the appeal period, with a stable marriage and positive interactions with his children and grandchildren. Additionally, many of the Veteran's symptoms have been attributed to other circumstances such as concern over his daughter's service overseas, finances, his move to Florida, his lack of employment, and his VA claims process. He  has denied suicidal ideation throughout the appeal process as well.

As such, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent rating, but no higher, and that an increased evaluation is warranted for the entire period on appeal.  38 C.F.R. § 4.3 (2017).  


ORDER

Entitlement to a disability rating of 50 percent, but no higher, for post-traumatic stress disorder (PTSD) is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


